DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021, 3/29/2022 and 7/5/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanakamedala et al. US 2018/0040623.
Re claim 1, Kanakamedala teaches a method for forming a three-dimensional (3D) NAND memory device (fig1), comprising: 
forming an alternating layer stack (32/46, fig7B, [68,79]) on a substrate (10, fig7B, [60]); 
forming a plurality of channel holes (49, fig7B, [77]) in the alternating layer stack, each penetrating vertically through the alternating layer stack; 
forming a functional layer (52, 54, 56, and 58,  fig15B, [81, 89, 92]) including a storage layer (56, fig15B, [123]) on a sidewall of each channel hole, wherein the storage layer has an uneven surface; 
forming a channel layer (601, fig15A, [93]) to cover the functional layer in each channel hole; and 
forming a filling structure (602, 62 and 63, fig15B, [97, 101]) to cover the channel layer and fill each channel hole.
Re claim 2, Kanakamedala teaches the method of claim 1, further comprising: dividing the storage layer into a plurality of segments (56, fig15B, [123]) .
Re claim 3, Kanakamedala teaches the method of claim 1, wherein forming the alternating layer stack comprises: forming a plurality of conductive/dielectric layer pairs (32/46, fig7B, [68,79]) on the substrate, each conductive/dielectric layer pair comprising a conductive layer (46, fig15B, [79]) and a dielectric layer (32, fig15B, [68]).
Re claim 4, Kanakamedala teaches the method of claim 3, further comprising: before forming the functional layer (52, 54,56 and 58,  fig14B, [81, 89, 92]), etching portions of the dielectric layers exposed by the channel holes to form a plurality of recesses on the sidewall of each channel hole (hydrofluoric acid used to etch 46L also partially etch 32 as SiO2 or Si3N4, [69, 77]).
Re claim 5, Kanakamedala teaches the method of claim 4, further comprising: forming a slit (49’ along B-B, fig6) penetrating vertically through the alternating layer stack and extending in a horizontal direction; removing the dielectric layers in the alternating layer stack through the slit to form a plurality of horizontal trenches (hydrofluoric acid used to etch 46L also partially etch 32 as SiO2 or Si3N4, fig7B, [69, 77]); and forming an insulating layer (62, fig15B, [101]) to cover exposed surfaces of the conductive layers and the functional layer.
Re claim 6, Kanakamedala teaches the method of claim 4, further comprising: before forming the insulating layer (62, fig15B, [101]), removing portions of the functional layer (52, 54, and 56,  fig13B, [81, 89, 92]) exposed by the multiple horizontal trenches to divide the storage layer into a plurality of segments (fig13A and 13B).
Re claim 8, Kanakamedala teaches the method of claim 1, further comprising: before forming the functional layer (52, 54, 56, and 58,  fig15B, [81, 89, 92]), forming a plurality of recesses on the sidewall of each channel hole (fig7B).
Re claim 9, Kanakamedala teaches the method of claim 8, wherein forming the functional layer comprises: forming a barrier layer (52, fig8B, [81]) on the sidewall of each channel hole for blocking an outflow of the electronic charges during operation; forming the storage layer (56, fig15B, [123]) on a surface of the barrier layer for storing electronic charges during operation; and forming a tunneling layer (58, fig14B, [92]) on a surface of the storage layer for tunneling electronic charges during operation.
Re claim 10, Kanakamedala teaches the method of claim 9, wherein forming the barrier layer comprises: forming the barrier layer (52, fig8B, [81]) to cover the sidewall of each channel hole (fig8A and 8B), such that the barrier layer includes a plurality of first corners corresponding to the plurality of recesses on the sidewall of each channel hole (fig8A and 8B).
Re claim 11, Kanakamedala teaches the method of claim 10, wherein forming the storage layer comprises: forming the storage layer (56, fig15B, [123]) to cover the barrier layer (52, fig8B, [81]), such that the storage layer includes a plurality of second corners corresponding to the plurality of first corners of the barrier layer (fig15A and 15B).
Re claim 12, Kanakamedala teaches the method of claim 11, wherein forming the tunneling layer (58, fig15B, [92]) comprises: forming the tunneling layer (58, fig15B, [92]) to cover the storage layer (56, fig15B, [123]), such that the tunneling layer includes a plurality of protrusions each corresponding to a recess on the sidewall of each channel hole (protrusions of 58 on each side of 44 fit in recessed 46, fig15A and 15B).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 13 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “including a first SiN sublayer, and a barrier layer includes an A12O3 sublayer and a SiO2 sublayer, wherein the SiO2 sublayer of the barrier layer is sandwiched between the A12O3 sublayer and the first SiN sublayer of the storage layer” in combination with the other required elements of the claim 13.
Specifically, the limitations are material to the inventive concept of the application in hand to form a 3D memory device with uneven charge trapping film (CTF) to inhibit lateral charge spreading and improve cell operation speed and data retention performance.
Dependent claims 14-20 are respectively dependent on currently amended allowable independent claim 13. Therefore, claims 14-20 incorporate the allowable limitations of claim 13. Consequently, claims 14-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812